DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/19/21 is acknowledged.
Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee e al. (US PGPub 2015/0318301) in view of Nihei (US PGPub 2017/0018564).
Claim 1:  Lee teaches a semiconductor storage device, comprising: a single-crystal semiconductor substrate(100) [0043], the semiconductor substrate having a recessed surface (caused by 124) (Fig. 10); an under layer (110a,172a,110b) provided over the semiconductor substrate; a stacked body (172b,110c), provided over the under layer, that includes at least one conductive layer (172b) and at least one insulating layer (110c) alternately stacked on top of one another; a single-crystal semiconductor layer (140) [0053] (Fig. 2A) extending in a first direction perpendicular to the semiconductor substrate, penetrating the stacked body, and including a first end (128) in contact with the recessed surface of the semiconductor substrate; and a memory film (130) provided between the semiconductor layer and the at least one conductive layer.  Lee does not teach wherein a crystal orientation of the semiconductor layer and a crystal orientation of the semiconductor substrate are the same.  Nihei teaches a crystal orientation of the semiconductor layer and a crystal orientation of the semiconductor substrate are the same in a vertical memory device to reduce electric resistance between the channel and the substrate and to suppress degradation to do size reduction of the device [0065].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee to have had the crystal orientation of the semiconductor layer and a crystal orientation of the semiconductor substrate are the same in a vertical memory device to reduce electric resistance between the channel and the substrate and to suppress degradation to do size reduction of the device [0065] as taught by Nihei.  

Claim 6:  Lee teaches the second single-crystal semiconductor layer extends in the first direction (Fig. 2A).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2015/0318301) in view of Nihei (US PGPub 2017/0018564)as applied to claim 2 above, and further in view of Sakakibara et al. (US Patent 10,903,222)
Regarding claim 3, as described above, Lee and Nihei substantially read on the invention as claimed, except Lee and Nihei do not teach an impurity concentration of the first single-crystal semiconductor layer is higher than an impurity concentration of the second single-crystal semiconductor layer.  Sakakibara teaches an impurity concentration of the first single-crystal semiconductor layer (11) is higher (Col. 20 lines 55-67) than an impurity concentration of the second single-crystal semiconductor layer (60) (Col. 72 lines 45-67) to suppress movement of boron atoms into the channel.  It is noted that the claim does not require the impurity to be the same between the materials and the impurity can be zero for the second single crystal semiconductor layer. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee and Nihei to have had an impurity concentration of the first single-crystal semiconductor layer is higher than an impurity concentration of the second single-crystal semiconductor layer to control the flow of certain impurities between the layers or into the vertical channel as taught by Sakakibara.
Claim 4:  Sakakibara teaches (Col. 72 lines 45-67) an impurity concentration of a first portion of the second single-crystal semiconductor layer adjacent to an interface between the second single-crystal semiconductor layer and the first 
Claim 5:  Sakakibara teaches (Col. 20 lines 55-67) the impurity contains boron.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SARAH K SALERNO/Primary Examiner, Art Unit 2814